DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
Claims 1, 4-5, 10-14, 17, and 21-28 are currently pending.  In response to the Office Action mailed 12/24/2020 applicant canceled claims 2-3, 6-9, 15-16 and 18-20; and newly added claims 21-28.
Response to Arguments
Applicant’s arguments, see Remarks, filed 2/22/2021, with respect to claims 1 and 21 have been fully considered and are persuasive.  Claim 1 was amended to include all of the limitations of canceled claim 3, previously indicated as containing allowable subject matter, and Claim 21 was added as an independent claim to include all the limitations of claim 1 and canceled claim 9, previously indicated as containing allowable subject matter.
Allowable Subject Matter
Claims 1, 4-5, 10-14, 17, and 21-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “the regulator further comprises a square wave drive circuit connected to the first electrode, and a DC drive circuit connected to the second electrode; wherein the square wave drive circuit is configured to provide a square wave drive signal to the op satisfies the equation of Vop=Vmax-Vcom-Vcom-Vmin, wherein Vmax is a maximum voltage of the square wave drive signal, Vmin is a minimum voltage of the square wave drive signal, and Vcom is a voltage of the DC drive signal; and wherein in the anti-peeping ON state, the liquid crystal driving voltage Vop and the voltage Vcom of the DC drive signal are both zero.”
Claims 2, 4-5, 10-14 and 17 are allowable due to dependency to claim 1.
US 20180188603 A1 to Fang et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1.  Specifically, Fang discloses various limitations of base claim 1: a display device, comprising: an anti-peeping backlight module (Fig. 1 backlight 10 and diffuser 20), a display panel (Fig. 1 display panel 30), and a regulator (Fig. 1 diffuser 20) comprising a first substrate (Fig. 5 substrate 23), a second substrate (Fig. 5 substrate 21), a liquid crystal layer that is disposed between the first substrate and the second substrate (Fig. 5 liquid crystal layer 26); a first electrode that is arranged between the liquid crystal layer and the first substrate (Fig. 5 conductive layer 24), a second electrode that is arranged between the first electrode and the second substrate (Fig. 5 conductive layer 22); and wherein the first electrode and the second electrode are insulated from each other (As shown in Fig. 5); wherein the display panel is arranged on a light exit surface of the anti-peeping backlight module (See Fig. 1), wherein the anti-peeping backlight module is configured to emit an anti-peeping backlight, and wherein the display device has an anti-peeping OFF state and an anti-peeping ON state, wherein, in the anti-peeping OFF state, liquid crystal molecules in the liquid crystal layer deflect under an effect of the electric field force so as to increase a divergence angle of the anti-peeping backlight so as to op satisfies the equation of Vop=Vmax-Vcom-Vcom-Vmin, wherein Vmax is a maximum voltage of the square wave drive signal, Vmin is a minimum voltage of the square wave drive signal, and Vcom is a voltage of the DC drive signal; and wherein in the anti-peeping ON state, the liquid crystal driving voltage Vop and the voltage Vcom of the DC drive signal are both zero.”  Further, US 20170184885 A1 to Chung et al. discloses a second electrode that is arranged between the first electrode and the first substrate (Fig. 1 electrode 111); and wherein the first electrode and the second electrode are insulated from each other (As shown in Fig. 1), but fails to disclose that the regulator further comprises a square wave drive circuit connected to the first electrode, and a DC drive circuit connected to the second electrode; wherein the square wave drive circuit is configured to provide a square wave drive signal to the first electrode, and wherein the DC drive circuit is configured to provide a DC drive signal to the second electrode; wherein in the anti-peeping OFF state, a liquid crystal driving voltage Vop satisfies the equation of Vop=Vmax-Vcom-Vcom-Vmin, wherein Vmax is a maximum voltage of the square wave drive signal, Vmin is a minimum voltage of the square wave drive signal, and Vcom is a voltage of the DC drive signal; and wherein in the anti-peeping ON state, the liquid crystal driving voltage Vop com of the DC drive signal are both zero.  Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1.  
Regarding Claim 21.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “the regulator further comprises a first drive circuit connected to the first electrode, and a second drive circuit connected to the second electrode; wherein the first drive circuit is configured to provide a first drive signal to the first electrode, and wherein the second circuit is configured to provide a second drive signal to the second electrode; wherein one of two adjacent strip electrodes is connected to the first drive circuit, and the other is connected to the second drive circuit; wherein the first drive circuit supplies the first drive signal to the correspondingly connected strip electrode; wherein the second drive circuit supplies the second drive signal to the correspondingly connected strip electrode; and wherein in the anti-peeping OFF state a voltage V1 of the first drive signal and a voltage V2 of the second drive signal satisfy Vop=|V1-V2| >0, wherein Vop is a liquid crystal driving voltage; and in the anti-peeping ON state, the voltage V1 of the first drive signal and the voltage V2 of the second drive signal satisfy Vop= |V1 -V2|= 0.”
Claims 22-28 are allowable due to dependency to claim 21.
US 20180188603 A1 to Fang et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1.  Specifically, Fang discloses various limitations of base claim 1: a display device, comprising: an anti-peeping backlight module (Fig. 1 backlight 10 and diffuser 20), a display panel (Fig. 1 display panel 30), and a regulator (Fig. 1 diffuser 20) comprising a first substrate (Fig. 5 substrate 23), a second substrate (Fig. 5 substrate 21), a liquid crystal layer that 1 of the first drive signal and a voltage V2 of the second drive signal satisfy Vop=|V1-V2| >0, wherein Vop is a liquid crystal 1 of the first drive signal and the voltage V2 of the second drive signal satisfy Vop= |V1 -V2|= 0.”  Further, US 20170184885 A1 to Chung et al. discloses a plurality of strip electrodes, which are arranged in parallel with equal intervals between each (Fig. 1 electrode 113a), but fails to disclose that the regulator further comprises a first drive circuit connected to the first electrode, and a second drive circuit connected to the second electrode; wherein the first drive circuit is configured to provide a first drive signal to the first electrode, and wherein the second circuit is configured to provide a second drive signal to the second electrode; wherein one of two adjacent strip electrodes is connected to the first drive circuit, and the other is connected to the second drive circuit; wherein the first drive circuit supplies the first drive signal to the correspondingly connected strip electrode; wherein the second drive circuit supplies the second drive signal to the correspondingly connected strip electrode; and wherein in the anti-peeping OFF state a voltage V1 of the first drive signal and a voltage V2 of the second drive signal satisfy Vop=|V1-V2| >0, wherein Vop is a liquid crystal driving voltage; and in the anti-peeping ON state, the voltage V1 of the first drive signal and the voltage V2 of the second drive signal satisfy Vop= |V1 -V2|= 0.  Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 21.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDMOND C LAU/Primary Examiner, Art Unit 2871